C. R. DAVIS, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Davis v. CommissionerDocket No. 1956.United States Board of Tax Appeals4 B.T.A. 1203; 1926 BTA LEXIS 2007; September 30, 1926, Decided *2007 Stanley Jackson, Esq., for the petitioner.  D. D. Shepard, Esq., for the respondent.  MORRIS*1203  This proceeding is to redetermine deficiencies in income taxes for 1919, 1920, and 1921, amounting to $7,004.83.  The deficiencies result from including in the taxable income of petitioner salaries for the respective years alleged to have been earned by the petitioner's wife.  The proceeding was submitted on the pleadings.  FINDINGS OF FACT.  The petitioner is president of the Wisconsin Furniture Co. of San Francisco, Calif., and resides in that city.  For the years 1919, 1920 and 1921, the petitioner's wife reported as taxable income salaries for the respective years of $6,000, $12,000 and $12,000, and paid income taxes thereon.  The Commissioner added these alleged salaries to petitioner's taxable income for the respective years and determined the deficiencies in controversy.  OPINION.  MORRIS: The allegations of fact in the petition from which it might be inferred that the wife had separate earnings or income that would allow her to file a separate return were denied by the Commissioner.  No evidence was adduced by the petitioner in support*2008  of the allegations, nor were there any admissions which would show that the salaries reported by the wife were her separate earnings.  In view of the Board's position in the , and for the reasons therein stated, the determination of the Commissioner must be affirmed.  Judgment for the Commissioner.